Citation Nr: 0107123	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from January 9, 
1945 to March 8, 1945.  He died in January 1974; the 
appellant is the veteran's widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1999 rating decision by the Manila, Philippines RO that 
denied service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service from January 
9, 1945 to March 8, 1945.  He died in January 1974.

2.  The official death certificate states that the cause of 
the veteran's death was cerebral hemorrhage.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  No 	credible evidence has been presented that 
attributes the onset of the fatal disease process to military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Cerebral hemorrhage was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.8, 3.9, 3.303 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had recognized guerrilla service from January 9, 
1945 to March 8, 1945.  He died in January 1974, at the age 
of 48 years.  The appellant is the veteran's widow.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.

AGUZ Form 632, Additional Information, reflects that there 
was no record of physical examination or clinical records 
from the veteran's recognized guerrilla service.

The veteran's death certificate notes that he died in January 
1974, at the age of 48 years.  He died at N. L. Villa 
Memorial Hospital in Lipa City, Batangas and cerebral 
hemorrhage was listed as the cause of death.

In a September 1997 statement, Dr. Vicente Santa Maria 
stated:

This is to certify that the late 
[veteran] had been my patient off and on 
from 1946 to 1956 due to the following 
debilitating diseases:  

1.  Hypertension w[ith] BP 
200/110[,] malignant[;]
2.  Heart disease; and
3.  Hemmorrhage [sic].

[The veteran] was given the necessary 
prescribed medicine and proper medical 
management had been instituted but his 
physical condition remain[ed] unstable.

By letter dated in July 1998, the RO requested that the 
appellant provide, in pertinent part, "[t]he names, 
addresses and approximate dates of treatment for all VA and 
non-VA health care providers who have treated the veteran for 
the conditions that caused death, or for the disease or 
disability that contributed to the death-causing 
conditions."

By letter dated in March 1999, the RO requested the veteran's 
terminal treatment records from N. L. Villa Memorial 
Hospital.  A form authorizing the release of this 
information, signed by the appellant, accompanied this 
letter.  No response was received.

In a March 1999 letter, the RO advised the appellant, "In 
order to establish service connection for the cause of [the 
veteran's] death, it must be shown that he had a disability 
that can be attributed to his military service that resulted 
directly in his death, or materially contributed to, or 
hastened his death."  The RO requested the appellant to 
"submit all available medical records pertaining to the late 
veteran's treatment for conditions" that she felt were 
related to the cause of the veteran's death.  The appellant 
did not respond to this letter.

In an undated memorandum for the claims file regarding the 
credibility of evidence from Dr. Santa Maria, the RO stated 
that Dr. Santa Maria-a "regular contributor" of medical 
statements in support of veterans' claims for benefits-had 
indicated that all his clinical records were destroyed by 
fire in 1983.  The RO found that Dr. Santa Maria's statements 
regarding medical treatment prior to 1983 were "based solely 
on the doctor's memory and [were] unsubstantiated by 
supportive medical documentation."

In an October 1999 statement of the case, the RO advised the 
appellant that no treatment records had been received from N. 
L. Villa Memorial Hospital.

In a VA Form 9 received by the RO in December 1999, the 
appellant maintained that the veteran was treated for heart 
disease, hypertension and cerebral hemorrhage within one year 
of his discharge from service.  No additional medical 
evidence was submitted by the appellant.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and certain enumerated 
chronic diseases become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding 
such presumption, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For a service-connected disability to be considered the 
principal cause of death, it must "singly or jointly with 
some other condition, be the immediate or underlying cause of 
death or be etiologically related thereto."  38 C.F.R. § 
3.312.  For a service-connected disability to constitute a 
contributory cause of death, it must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains, in pertinent part, the following new sections, to 
be codified in title 38, United States Code, with respect to 
the duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*****

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107). 

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra. 

The Board has carefully considered the statement from Dr. 
Santa Maria and the appellant's contentions.  However, 
following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the cause of his 
death was cerebral hemorrhage.  There is no record of 
physical examination or clinical records from the veteran's 
recognized guerrilla service.  In fact, no clinical evidence 
has been submitted showing the veteran had complaints or 
findings of cerebral hemorrhage until his death in 1974.  The 
Board notes the appellant's contentions that the veteran was 
treated for cerebral hemorrhage within one year of his 
discharge from service.  However, because the veteran had 
less than 90 days of active service, see 38 C.F.R. §§ 3.8, 
3.9, service connection for hypertension or for cerebral 
hemorrhage on a presumptive basis is not available.  See 38 
C.F.R. §§ 3.307, 3.309; Robinson v. Brown, 9 Vet. App. 368 
(1996).

With regard to Dr. Santa Maria's statement, the RO has found 
that the statement was based solely on the doctor's memory 
and was unsubstantiated by supportive medical documentation.  
Even if the statement were credible, the fact remains that it 
did not specify when the veteran was first shown to have 
hypertension or a cerebral hemorrhage.  Thus, the Board 
concludes that this evidence is not sufficient to establish 
service connection for cerebral hemorrhage under the 
provisions of 38 C.F.R. § 3.303.

The Board also points out that Dr. Santa Maria based his 
diagnosis in this case entirely on his recollection of events 
that occurred more than 50 years earlier, without the benefit 
of clinical records to consult, and yet in spite of that, he 
was allegedly able to recall very specific information (i.e., 
the exact blood pressure reading that he supposedly recorded 
when examining the veteran more than 50 years earlier).  His 
purported ability to recall that level of information under 
those circumstances is beyond what could reasonably be 
expected and, therefore, is so lacking in credibility as to 
be insufficient to serve as a basis for service connection.  

Furthermore, the Board is well aware of the recent changes in 
law with regard to VA's duty to assist claimants, including 
the necessity of securing such pertinent military and non-
military records as may substantiate the claim.  Here, 
however, the appellant was requested to submit all available 
medical records pertaining to the veteran's treatment for 
conditions that she felt were related to the cause of his 
death; however, the appellant did not respond to this 
request.  Additionally, it is clear that Dr. Santa Maria can 
provide no additional documentary evidence that is relevant 
to the claim.  The appellant was informed in an October 1999 
statement of the case that neither the veteran's terminal 
treatment records or any other treatment records had been 
received by the RO.  Thus, the statutory requirements in the 
Veterans Claims Assistance Act of 2000 have been fully 
satisfied by the development action undertaken by the RO.  In 
the case at hand, the Board concludes that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death and the appeal is denied. 



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

